DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barnabas Fekete on 2/25/2021.

The application has been amended as follows: 
On line 1 of claim 1, “dental” has been deleted.
On lines 16-17 of claim 1, “at the distal end of the of the device starting at the second opening” has been replaced by --adjacent the distal end, wherein the bending trough is configured to provide a guide for bending the needle--.
On line 5 of claim 26, “a plurality of engagement grooves spanning from the first opening and configured to receive a corresponding engagement protrusion of the needle hub” has been replaced by --wherein the injection device interface further comprises a plurality of engagement grooves spanning from the first opening and configured to receive a corresponding engagement protrusion of the needle hub--.
Claim 27 is cancelled.
On line 1 of claim 28, “dental” has been deleted.
On line 5 of claim 28, “proximal to” has been replaced by --at--.
On line 6 of claim 28, “proximal to” has been replaced by --at--.
On lines 8-9 of claim 28, “at the distal end of the device starting at the second opening of the passage” has been replaced by --adjacent the second end of the device--.
Reasons for Allowance
Claims 1-5, 21-24, 26, 28 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks filed on 8/20/2020 in regard to the Williams and Lakin rejection are considered persuasive (see page 11 of the applicant’s remarks).  In regard to the Kjeldsen and Spector rejection, the references fail to disclose or suggest the claimed subject matter of claims 1 and 28.  Kjeldsen fails to disclose “a second opening at the distal end of the device… an interior surface of the first opening at the proximal end of the device comprises an injection device interface configured to receive the needle hub of the injection device, wherein the needle hub has an outer diameter that is larger than .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783